                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA



PETROCHOICE HOLDINGS, INC.                          :
                      v.                            :      NO. 19-6152
FRANCIS S. OROBONO, JR.                             :
                                     CONFERENCE ORDER

        AND NOW, this 13th day of May, 2020, IT IS ORDERED that the settlement conference in the

above-captioned matter, scheduled for Tuesday, August 4, 2020, is HEREBY CANCELLED per request

of all counsel.




                                            BY THE COURT:



                                            /s/Jacob P. Hart
                                     _________________________________________
                                                    JACOB P. HART, MJ
